Mr. Presiding Justice Holdom delivered the opinion of the court. On the 5th day of June, 1909, the Municipal Court rendered judgment upon the verdict of a jury in favor of defendant in error and against plaintiff in error for the sum of $649. On the 30th day of June, 1909, plaintiff in error sued out from this court a writ of error, which said writ of error was, on motion made in vacation of this court, made to operate as a supersedeas. This is a case of the fourth class under the Municipal Court Act. On the first day of July, 1909, the Municipal Court of Chicago entered an order allowing plaintiff in error until July 15, 1909, to file a bill of exceptions. Thereafter, on the 14th day of July, 1909, said Municipal Court entered an order allowing an additional ten days in which to present a stenographic report of the testimony to opposing counsel and to the trial judge for approval. On the 21st day of July, 1909, plaintiff in error had signed by the judge of the Municipal Court before whom the cause was tried such stenographic report, and filed the same on that day in the office of the clerk of the court. Defendant in error now moves the court to strike said stenographic report from the record filed in this court, upon the ground that the same was not signed by the trial judge, or filed within the time allowed by the statute, and that the court was without jurisdiction to enter an order extending the time for filing such stenographic report subsequent to the lapse of thirty days from the entry of the judgment. Upon the striking of said stenographic report from the record, defendant also moves that the judgment of the Municipal Court be affirmed. This presents to us for our interpretation paragraph 6, sec. 286, chap. 37, E. S. That portion of such paragraph here involved is as follows: “Upon application made at any time within thirty days after the entry of any final order or judgment, or within such further time as may upon application therefor within said thirty days, be allowed by the court, it shall be the duty of the judge by whom such final order or judgment was entered, to sign and place on file in the case in which the same was entered, if so requested by either of the parties to the suit, either a correct statement, to be prepared by the party requesting the signing of the same, of the facts appearing upon the trial thereof, and of all questions of law involved in such case, and the decisions of the court upon such questions of law; or, if such party shall so elect, a correct stenographic report of the proceedings at the trial. * * *” We think the statute is plain and free from ambiguity, and circumscribed the power of the court to enter an order fixing the time for the filing of the bill of exceptions or stenographic report within thirty days from the date upon which the judgment is entered. In that regard the practice in the Municipal Court is different from that which obtains in the Circuit Courts of this state. While the Municipal Court has power to grant time in which to file such stenographic report or bill of exceptions beyond thirty days from the date of the entry of the judgment, the order must be entered by the court within thirty days of the entry of the judgment. To hold otherwise would nullify the meaning of the words—“or within such further time as may upon application therefor within said thirty days be allowed by the court.” The motion, therefore, to strike the stenographic report from the record is allowed. As all the errors assigned are confined to such matters as appear in said stenographic report and do not involve the statutory record, there is nothing further before us for determination. The judgment of the Municipal Court will therefore be and is accordingly affirmed. Affirmed. Mr. Justice Bakeb dissents.